Citation Nr: 1728901	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-22 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left hip replacement.

4.  Entitlement to service connection for right hip replacement.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011, rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for left hip replacement, and entitlement to service connection for right hip replacement, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Bilateral Hearing Loss

The Veteran contends that his current hearing loss is due to acoustic trauma that he incurred during service.  Specifically, he alleges that he incurred hearing loss during his time in combat.  The Veteran served in infantry.  Military personnel records indicate the Veteran received a Vietnam Service Medal, Vietnam Campaign Medal, National Defense Service Medal, and a Bronze Star.  It is therefore likely, and not in dispute, that he was exposed to noise trauma in service. 

Service treatment records were reviewed.  In May 1968, the Veteran's hearing was tested and revealed the following pure tone air conduction thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
0
0
RIGHT
0
0
0
0
0

In June 1969, the Veteran's hearing was tested and revealed the following pure tone air conduction thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
/
0
RIGHT
15
5
5
/
0

In March 1971 the Veteran's hearing was tested and revealed the following pure tone air conduction thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
25
25
RIGHT
25
25
25
25
25

Service treatment records are silent for complaints, treatment, or a diagnosis of bilateral hearing loss.   

In April 2011, the Veteran was afforded a VA examination.  It was noted the Veteran had normal hearing sensitivity upon entrance into service, and upon separation.  The Veteran reported an onset of hearing related issues as being in 1970, and stated he believed his hearing loss was due to noise exposure during service.   

Testing revealed the following pure tone air conduction thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
80
75
65
60
60
RIGHT
10
10
40
55
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 16 percent in the left ear.  It was noted the Veteran has a history of Meniere's disease, diagnosed in 2007.  He reported noise exposure during service, and no use of hearing protection.  Prior to service he worked as a teacher, drove a cab, and was a deck hand on charter boats.  Recreational noise exposure including hunting, and he reported the occasional use of hearing protection.  The examiner stated that the right hearing loss has a significant high frequency slope, typically seen with a noise induced hearing loss.  The left ear pattern of hearing loss, was deemed atypical for noise induced hearing loss alone, and is consistent with Meniere's diagnosis.  His case history indicates that a large dose of unprotected noise exposure was during military service, however it is impossible to rule out the contribution of occupational and recreational noise exposure, and medical contributions (especially Meniere's disease).  As such, based on the normal hearing thresholds throughout military service, and the above, the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of acoustic trauma during service.  

Salem/Keizer Hearing Aid Centers, and records from Dr. D., show the Veteran has hearing loss.  Though there is a record from 1984, wherein the Veteran reported hearing loss since service.  

Throughout the appeal, the Veteran has asserted that he has hearing loss as a result of his time in service.  In a May 2012, statement, the Veteran's representative asserted that the Veteran had hearing loss in 1984, which predates his diagnosis of Meniere's disease.  In a July 2012, statement, it was asserted that absence of hearing loss during service does not preclude service connection.  Hearing loss may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  

Although there is no positive opinion of record, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, limited civilian noise exposure, a 1984 complaint of hearing loss since service, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

IV. Tinnitus

Service treatment records were reviewed, and are negative for any complaints of or treatment for tinnitus. 

As stated above, it is conceded that the Veteran was exposed to noise trauma in service. 

In April 2011, the Veteran was afforded a VA examination.  It was noted that there is no mention of tinnitus during service.  He reported left ear constant tinnitus, with an onset in approximately 1970.  He reported noise exposure during service, and no use of hearing protection.  Prior to service he worked as a teacher, drove a cab, and was a deck hand on charter boats.   Recreational noise exposure including hunting, and he reported the occasional use of hearing protection.  His case history indicates that a large dose of unprotected noise exposure was during military service, however it is impossible to rule out the contribution of occupational and recreational noise exposure, and medical contributions (especially Meniere's disease).  As such, based on the normal hearing thresholds throughout military service, and the above, the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of acoustic trauma during service.  

2007 medical records from Dr. D., note that the Veteran reported minimal left tinnitus, and he was diagnosed with Meniere's syndrome.  These records do not provide a medical link between the Veteran's tinnitus and service.

The Veteran has competently and credibly reported the onset of his tinnitus during and since service. Although the Veteran was not treated in service or for many years thereafter, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  

REMAND

The Veteran has consistently reported that he injured his hips during service, as a result of wearing heavy packs and combat gear.  The Veteran reported jumping out of helicopters, which he believes then created microtrauma in his hip joints.   

Treatment records from Dr. H. B., detail a history of right hip and left hip pain. The Veteran underwent a left hip replacement in 1997, and right hip replacement 1998.  Dr. B. stated that the etiology of the Veteran's bilateral hip condition may be microtrauma from jumping out of helicopters in Vietnam.  When his left hip was operated on in September 1997, Dr. B. stated the etiology of his bilateral hip pain was possibly the fact he was a company commander in Vietnam and jumped out of helicopters dozens of times with a pack, at a distance of 8 to 12 feet, landing on the ground.  His family history is distinctively negative for any other individuals with bilateral osteoarthritis, and he had no other painful joints, including knees, fingers or feet.  He had been followed by Dr. B., since 1992, with the left hip pain being his first concern.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Given the above statement and evidence by Dr. B., the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded so that the Veteran can be provided a VA examination and a medical opinion can be obtained.


Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA examination to determine the nature of his bilateral hip disability, and to obtain an opinion as to whether such is possibly related to service.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.   

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion for the following question: 

Is it at least as likely as not (50 percent probability or greater) that any current disability of the left hip, and or right hip, had its onset in or is otherwise related to the Veteran's military service?   

For purposes of this opinion, the examiner is to assume that the Veteran experienced bilateral hip pain following jumping out of helicopters as he contends.  

The examiner is asked to discuss the statements from Dr. B. 

A rationale for all opinions expressed should be provided.

2. Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate the issue of entitlement to service connection for a right hip condition, and left hip condition.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


